              Case 2:20-cv-02148-VCF Document 32 Filed 09/09/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
 3   S. WYETH McADAM, California State Bar No. 223876
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 268-5610
     Facsimile: (415) 744-0134
 6   E-Mail: Wyeth.McAdam@ssa.gov

 7   Attorneys for Defendant

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                                          DISTRICT OF NEVADA

12   DARREN D. CAUDILL,                             )
                                                    )   Case No.: 2:20-cv-02148-VCF
13                  Plaintiff,                      )
                                                    )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                     )   TIME FOR DEFENDANT TO FILE HER
                                                    )   CROSS-MOTION TO AFFIRM AND
15   KILOLO KIJAKAZI,                               )   RESPONSE TO PLAINTIFF’S MOTION FOR
     Commissioner of Social Security, 1             )   REVERSAL AND/OR REMAND
16                                                  )   (FIRST REQUEST)
            Defendant.                              )
17                                                  )

18
19

20

21

22

23

24
     1
25    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
26   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
     of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
                 Case 2:20-cv-02148-VCF Document 32 Filed 09/09/21 Page 2 of 4




 1          Defendant, the Acting Commissioner of Social Security (the “Commissioner”), through the
 2   undersigned counsel, hereby requests an extension of time to file her Cross-Motion to Affirm and Response
 3   to Plaintiff’s Motion for Reversal and/or Remand in this case. In support of this request, the Commissioner

 4   respectfully states as follows:

 5          1.       Primary responsibility for handling this case has been delegated to the Office of the

 6   Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).

 7          2.       Defendant’s response to Plaintiff’s opening brief is currently due September 13, 2021.
     Defendant has not previously requested an extension of time for this deadline.
 8
            3.       The Region IX Office currently handles all district and circuit court litigation involving the
 9
     Social Security program arising in Arizona, California, Hawai‘i, Nevada, and Guam.
10
            4.       The Region IX Office employs 47 staff attorneys, of whom 27 handle civil litigation
11
     involving the Social Security program in these eight assigned jurisdictions, at least part-time. Between
12
     July 15, 2021, and August 14, 2021, the Region IX Office has 247 district court briefs due in the
13
     jurisdictions it handles. In addition, the Region IX Office has five appellate cases requiring briefing before
14
     the United States Court of Appeals for the Ninth Circuit during that period.
15
            5.       In addition to this “program” litigation, the 27 staff attorneys in the Region IX Office
16   maintain other workload responsibilities, with most of them dedicating 40 percent or more of their time to
17   these workloads. The Region IX Office provides a full range of legal services as counsel for the Social
18   Security Administration, in a region that covers four states (including the most populous state in the nation)
19   and three territories. These other workloads include employment litigation; civil rights investigations;
20   bankruptcy matters; and requests for legal advice on wide-ranging topics, including employee conduct and
21   performance, reasonable accommodation, hostile work environment, ethics, Privacy Act and disclosure,

22   torts, property, and contracts.

23          6.       The undersigned attorney has had 16 briefs due in district court cases over the last 30 days,

24   some of which had prior extensions.

25          7.       The undersigned attorney resigned from her position as an Assistant Regional Counsel for
     Social Security and Special Assistant United States Attorney effective September 10, 2021.
26



     Unopposed Mot. for Ext.; No. 2:20-cv-02148-VCF 1
                 Case 2:20-cv-02148-VCF Document 32 Filed 09/09/21 Page 3 of 4




 1          8.       Due to the volume of the overall workload within the Region IX Office, neither the
 2   undersigned attorney nor another attorney in the Region IX Office anticipate being able to complete
 3   briefing by the current due date. Therefore, Defendant seeks an extension of 45 days, until October 28,

 4   2021, to respond to Plaintiff’s motion.

 5          8.       This request is made in good faith and is not intended to delay the proceedings in this matter.

 6          9.       On August 24, 2021, counsel for Defendant conferred with Plaintiff’s counsel, who has no

 7   opposition to this motion.
            WHEREFORE, Defendant requests until October 28, 2021, to respond to Plaintiff’s Motion for
 8
     Reversal and/or Remand.
 9

10

11
            Dated: September 9, 2021                        Respectfully submitted,
12

13                                                          CHRISTOPHER CHIOU
                                                            Acting United States Attorney
14
                                                            /s/ S. Wyeth McAdam
15                                                          S. WYETH McADAM
                                                            Special Assistant United States Attorney
16

17

18
19

20

21                                                          IT IS SO ORDERED:
22

23                                                          UNITED STATES MAGISTRATE JUDGE

24                                                                    9-9-2021
                                                            DATED: ___________________________
25

26



     Unopposed Mot. for Ext.; No. 2:20-cv-02148-VCF 2
               Case 2:20-cv-02148-VCF Document 32 Filed 09/09/21 Page 4 of 4




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED] MOTION FOR
 5
     EXTENSION OF TIME on the following parties by electronically filing the foregoing with the Clerk of
 6
     the District Court using its ECF System, which provides electronic notice of the filing:
 7
             Cyrus Safa
 8           Law Offices of Lawrence D. Rohlfing
             Email: cyrus.safa@rohlfinglaw.com
 9

10
             Leonard Stone
11           710 S Fourth Street
             Email: lstone@shookandstone.com
12
             Attorneys for Plaintiff
13

14
             I declare under penalty of perjury that the foregoing is true and correct.
15
             September 9, 2021
16

17                                                         /s/ S. Wyeth McAdam
                                                           S. WYETH McADAM
18                                                         Special Assistant United States Attorney

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 2:20-cv-02148-VCF
